Citation Nr: 0606675	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  97-31 310	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinea unguium 
pedis.

2.  What evaluation is warranted for peripheral neuropathy of 
the right leg and foot from September 1, 1997?

3.  What evaluation is warranted for peripheral neuropathy of 
the left leg and foot from September 1, 1997?

4.  What evaluation is warranted for alopecia from 
October 19, 1998?

5.  Entitlement to an effective date earlier than June 24, 
1998, for the grant of service connection for mood disorder.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran had honorable active duty from February 1985 to 
October 1986.

This matter arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran currently resides within the 
jurisdiction of the VA Regional Office in Columbia, South 
Carolina.  In April 2004, the veteran testified at a 
videoconference hearing before a Veterans Law Judge.  In 
October 2004, the Board, among other things, remanded the 
above issues for further evidentiary development.  In 2005, 
the Board notified the veteran that the Veterans Law Judge 
who conducted his hearing was no longer with the Board.  In 
December 2005, the veteran requested another videoconference 
hearing.

As noted below, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action that is required on your part. 



REMAND

In December 2005, after being notified that the Veterans Law 
Judge who conducted his April 2004 videoconference hearing 
was no longer with the Board, the veteran requested another 
videoconference hearing.  Accordingly, a remand to schedule 
the requested hearing is required.  See 38 C.F.R. § 20.703 
(2005).

To ensure compliance with due process requirements, this case 
is REMANDED for the following actions:

The RO should schedule the veteran for a 
videoconference hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 


